Exhibit OGE Energy Corp. Subsidiaries of the Registrant Jurisdiction of Percentage of Name of Subsidiary Incorporation Ownership Oklahoma Gas and Electric Company Oklahoma 100.0 Enogex LLC Oklahoma 100.0 Enogex Gathering & Processing LLC Oklahoma 100.0 Enogex Products LLC Oklahoma 100.0 Enogex Gas Gathering LLC Oklahoma 100.0 The above listed subsidiaries have been consolidated in the Registrant’s financial statements.Certain of the Company’s subsidiaries have been omitted from the list above in accordance with Rule 1–02(w) of Regulation S-X.
